DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 01/25/2021.
Claims 35-43 and 45-52 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-43 and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 35 and 49 recite the limitation “a reagent composition comprising … a void volume of at least 20% (v/v)”, which renders the claims as indefinite because the range of void volume of at least 20% (v/v) includes a void volume of 100% (v/v) that effectively means the reagent composition does not exist.  In other words, it is unclear as to whether the biosensor system includes a reagent composition since one of the structural requirements of the claimed reagent composition renders it nonexistence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-42, 45 and 47-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US 2004/0020777) in view of Douglas et al. (US 6,001,239) and Wu (WO 2006/042304).
Addressing claims 35-36, 39-42, and 49-51, Miyamoto discloses a biosensor system for determining the concentration of glucose (the enzyme in the reagent layer is glucose oxidase for measuring glucose [0046-0047]) in a sample, the biosensor system comprising:
a sensor strip (fig. 1) including a reservoir 10 for receiving the sample (fig. 1), a working electrode 4, a counter electrode 5 [0041], a reagent composition 7 comprising an enzyme (glucose oxidase, [0046]), an electron transfer mediator (potassium ferricyanide [0046]), at least one polymeric material [0037] and porous particles [0010-0013] having an average diameter from 0.1 micrometer to 5 micrometer ([0010], particles average diameter from 0.1 µm to 1 µm, that falls within the claimed range) and a void volume of at least 20% (v/v) ([0012], porosity between 50% to 90% that is the structural equivalence to void volume of 50% (v/v) to 90% (v/v)); and
a measurement device for applying a voltage to the counter and working electrode and for measuring the resulting current that correlates to the concentration of glucose [0048].

Miyamoto is silent regarding the pores having an average diameter from 0.05 micrometer to 10 micrometer and a measurement device being adapted to provide an electrical input signal including excitations and relaxations and measure the at least one output signal to obtain a current value wherein an initial current is greater than those that follow in a decay and within less than 3 seconds of introducing the sample to the sensor strip.

Wu discloses a biosensor system for determining the concentration of glucose that includes a sensor strip 10 (figs. 6-8) similarly to that of Miyamoto.  Wu further discloses the reagent composition 26 is a porous layer whose pores that are selected for filtering red blood cell from interfering with the determination of glucose concentration [0071-0073].  The biosensor system further includes a measurement device being adapted to provide an electrical input signal including excitation and relaxations (paragraphs [00120-00132] disclose the read pulses that have a preferred duration between 0.125 to 0.8 seconds, which implicitly means that the read pulses include excitations correspond to the duration of the read pulses and relaxations in between the application of the pulses) and measure the at least one output signal to obtain a current value (figs. 14A-14F).

Douglas discloses a porous reagent layer comprising the pore sizes that allow the diffusion of the analyte while filtering out red blood cells (col. 2 ln 60-65).  The pore sizes are between 0.1 to 0.5 microns (col. 7 ln 29-30).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the porous reagent composition of Miyamoto having the pore sizes disclosed by Douglas in order to filter out the interference species in the blood samples, such as red blood cells, while still allowing the analyte to react with the reagent composition imbibed therein (Douglas, col. 2 ln 60-65).  Furthermore, one would have found it obvious to modify the measurement device of Miyamoto to apply the read pulses in the pattern disclosed by Wu because the read pulses in combination with a porous reagent composition that filters red blood cells increase the measurement accuracy of the biosensor system (Wu, [00122-00123]).
With regard to the limitation “wherein an initial current is greater than those that follow in a decay and within less than 3 seconds of introducing the sample to the sensor strip”, the modified biosensor system of Miyamoto in view of Wu and Douglas satisfies the above limitation for the following reasons:
Wu discloses the application of amperometric pulse sequence results in the output signal having peak current followed by decay.  The limitation “the initial current is greater than those that follow in the decay and within less than 3 seconds of introducing the sample to the sensor strip” is drawn to the property of the claimed structures of the sensor strip and application of amperometric pulse sequence from the measurement device.  Particularly, the initial current is the result of the interaction between the glucose molecules with the enzyme and mediator within the reagent layer.  The speed at which the claimed initial current occurs is dictated by the porous particles with the plurality of pores for the glucose molecules have to diffuse into the pores and interact with the enzyme and mediator.  The output current profile that has the claimed initial current follow by the decay is the result of the application of amperometric pulse sequence from the measurement device.  In instant situation, the sensor strip of Miyamoto has all of the structural requirements as that of the claimed sensor strip; therefore, the same glucose molecules would interact with the enzyme, mediator and porous particles in the reagent layer of Miyamoto in the same manner in which the glucose molecules interact with the enzyme, mediator and porous particles in the reagent layer of the claimed sensor strip.  The measurement device of Miyamoto in view of Wu has all of the structural requirements that are configured to perform the same function as that of the claimed measurement device; therefore, the application of amperometric pulse sequence by the measurement device of Wu is the same as that of current claims.  Therefore, when the biosensor system of Yamamoto in view of Wu is subjected to the same condition, such as the same sample having glucose molecules and the same application of amperometric pulse sequence, the resulting output current value would have the property “the initial current is greater than those that following the decay and within less than 3 seconds of introducing the sample to the sensor strip”.
Figs. 14A-14F of Wu shows that the measurement device is adapted to measure current within a time that is less than 3 seconds, including measuring the current within 2 seconds; therefore, the processor of Wu is structurally capable of measuring any current, including the initial current that is greater than those that follow the decay and within less than 3 seconds, or within 2 seconds, of introducing the sample to the sensor strip.
Therefore, the modified biosensor system of Miyamoto in view of Wu and Douglas satisfies the limitation “wherein the initial current is greater than those that follow in the decay and within less than 3 seconds of introducing the sample to the sensor strip” of claim 35 and “the processor is adapted to measure the at least one output signal current value within 2 seconds of introducing the sample to the sensor strip”.

Addressing claim 37, Miyamoto discloses the analyte is glucose (fig. 3) and the sample is whole blood [0080 and 0082].

Addressing claim 38, Wu discloses application of a plurality of pulses and in figs. 14A-14F a plurality of resulting current values; therefore, the claimed limitation is met in the modified biosensor system of Miyamoto in view of Wu.

Addressing claim 43, Miyamoto, Douglas and Wu all disclose the reagent composition, which includes the enzyme, is porous with the pores with the size disclosed by Douglas discussed above is the structural equivalence to the claimed the plurality of pores is sized to exclude the enzyme.

Addressing claim 45, paragraph [0026] of Miyamoto discloses the fine particles are silica.

Addressing claims 47-48, Miyamoto discloses the claimed enzymes in paragraph [0032].

Claim 46 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US 2004/0020777) in view of Douglas et al. (US 6,001,239) and Wu (WO 2006/042304) as applied to claims 35-42, 45 and 47-49 above, and further in view of Cai et al. (US 2003/0196894).
Addressing claim 46, Miyamoto, Douglas and Wu are silent regarding the reagent composition includes from about 0.5 to about 10% by weight of the mediator.

Cai discloses a biosensor system including a sensor strip for measuring glucose; wherein, the mediator, which comprises potassium ferricyanide like that of Miyamoto, is included in the amount between 1 to 6.5 wt% (claim 15) that falls within the claimed range.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the reagent layer of Miyamoto by include the potassium ferricyanide in the amount within the range disclosed by Cai in order to obtain the predictable result of measuring the glucose concentration in blood sample (Rationale B, KSR decision, MPEP 2143).

Claim 52 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyamoto et al. (US 2004/0020777) in view of Douglas et al. (US 6,001,239) and Wu (WO 2006/042304) as applied to claims 35-42, 45 and 47-51 above, and further in view of Blubaugh, Jr. et al. (US 5,964,993).
Addressing claim 52, Miyamoto, Douglas and Wu are silent regarding the claimed void volume range.

Blubaugh discloses an enzyme containing porous layer 14 for biosensor having the porosity between 25% to about 55% (col. 1-10) that overlaps with the claimed range.  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the biosensor system of Miyamoto by performing routine experiment with the porosity of the reagent composition with the porosity range disclosed by Blubaugh in order to optimize the amount of enzyme incorporated into the membrane (Blubaugh, col. 6 ln 46-67) and well as optimizing the amount of oxygen transported to the site of glucose oxidation for accurate glucose detection (Blubaugh, col. 3 ln 32-40 and col. 6 ln 46-67).  Therefore, one would have arrived at the claimed void volume range between 20% to 40% (v/v) when performing routine experimentation with the porosity of the reagent composition within the porosity range disclosed by Blubaugh to optimize the incorporation of enzyme and the amount of oxygen transported to the site of glucose oxidation for accurate glucose detection.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
With regard to the 35 USC 112, second paragraph, indefinite rejection of claims 35-43 and 45-49, the Applicants argued that the assertion in the Final Office Action of a hypothetical situation of a void volume of 100% is clearly impossible since there cannot be a void of 100%.  The argument is not persuasive because the range of a void volume of at least 20% (v/v) implies a void volume of 100%, which essentially means the reagent layer does not exist.  Furthermore, if the Applicants’ assertion is that having a void volume of 100% is impossible then what would be the upper limit of the claimed range of void volume of at least 20% (v/v)? is it a void volume of 99.9%? even if the reagent composition having a void volume of 99.9% can technically exist but for practical purpose, how would such a porous layer function as a reagent composition?  By asserting that it would be impossible to have a void volume of 100% without further specifying what would be the possible upper limit, the Applicants prove that the claimed range is indefinite since it is unclear as to what the upper limit of the claim range would be.
The Applicants further equate the claimed open ended range of void volume of at least 20% (v/v) to open ended ranges of a composition having multiple ingredients.  It is asserted that the two situations are different.  For a composition with multiple ingredients, it is impossible for one ingredient to make up 120% of the composition as argued by the Applicants.  However, it is entirely possible for an ingredient to make up 100% of the composition in a situation where the entire composition is made of one ingredient.  This is contrary to the Applicants’ assertion that “this is impossible since one ingredient in a multi-ingredient composition cannot equal 100%” (page 6 of the Remarks).  Going by the Applicants’ analogy, it would be impossible for a void volume to exceed 100% but it is entirely for a void volume to be 100% in the scenario in which the void makes up the entirety of the entity to which it is defined.  
With regard to the 35 USC 103 rejection of claims 35-42, 45 and 47-51 as being unpatentable over the disclosure of Miyamoto in view of Douglas and Wu, the Applicants argued that “one skilled in the art would not look to the disclosure of Douglas with respect to its double skinned membrane and the material forming the membrane and attempt to use that disclosure in the biosensor of Miyamoto and combining the teaching of Douglas with Miyamoto would result in slowing the process of dissolution of the reagent composition into a uniform reaction layer (pages 7-9 of the Remarks).  The argument is not persuasive.  It appears that the Applicants have overstated the differences between the teaching of Miyamoto and Douglas.  In fact, the porous membrane of Douglas is analogous to the porous reagent composition of Miyamoto in many aspects.  Most importantly, Douglas discloses that the reagent composition, which includes the enzyme, the redox mediator and the polymer, is “imbibed into the membrane”, “The membrane matrix acts as a reagent carrier” (col. 10 ln 34-45) and “said reagent being capable, of reacting with an analyte in aqueous fluid sample to produce a measurable change in potential”.  In other words, the porous membrane of Douglas with the reagent composition imbibed therein is an analogous structure of the porous reagent composition of Miyamoto.  Furthermore, Douglas also discloses that the porous membrane allows the analyte to react with the reagent composition imbibed therein; therefore, the analyte and the reagent are allowed to form the uniform reaction layer as desired by Miyamoto.  Moreover, the modification discussed above in the rejection of claims 35 and 49 simply calls for forming the reagent composition of Miyamoto with the pore sizes disclosed by Douglas.  It does not call for replacing the reagent composition of Miyamoto with the porous membrane having the reagent imbibed therein of Douglas.  For the reasons above, the Examiner maintains the position that it would have been obvious for one of ordinary skill in the art to modify the porous reagent composition of Miyamoto to have the pore sizes disclosed by Douglas.
With regard to the modification of Miyamoto’s biosensor system based on the teaching of Wu, the Applicants argued that the combination amounts to impermissible hindsight because it is not clear why one skilled in the art would look to combine Miyamoto and Wu since Wu does not discuss porosity of its particles.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In instant situation, Wu states that the pattern of read pulses in combination with a porous reagent composition that filters red blood cells increase the measurement accuracy of the biosensor system (Wu, [00122-00123]).  The motivation for combining the teaching of Wu and Miyamoto is based only on knowledge within the level of ordinary skill in the art at the time the invention was made.  The motivation is not based on the Applicants’ disclosure.  Therefore, the combination is proper and is not impermissible hindsight reasoning.
For the reasons above, Examiner maintains the position that claims 35-42, 45 and 47-51 are unpatentable based on the teaching of Miyamoto in view of Douglas and Wu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/19/2021